Execution Copy

 

ESCROW AGREEMENT

This Escrow Agreement is dated as of June 29, 2007 (this “Agreement”), among
Mirabella Holdings, LLC, a Delaware limited liability company (the “Purchaser”),
Leonard W. Burningham, as the Sellers’ Representative pursuant to the Purchase
Agreement (the “Representative”), and Hughes Hubbard & Reed LLP, as escrow agent
(the “Escrow Agent”). Capitalized terms used but not defined herein have the
meanings assigned to them in the Stock Purchase Agreement dated the date hereof,
among the Purchaser, the Sellers and the Company (the “Purchase Agreement”).

WHEREAS, the Purchaser and the Sellers have entered into the Purchase Agreement,
pursuant to which, among other things, the Purchaser is concurrently herewith
acquiring the Seller Shares from the Sellers; and

WHEREAS, concurrently herewith and in accordance with the terms and conditions
set forth in Section 2.2 of the Purchase Agreement, the Purchaser is depositing
with the Escrow Agent $75,000 of the Purchase Price (the “Escrow Deposit”) into
an escrow account established on behalf of the Purchaser and those Sellers set
forth on Schedule 2.3 to the Purchase Agreement (the “Escrow Account”); and

WHEREAS, in accordance with the terms and conditions of the Purchase Agreement,
the Purchaser and the Representative have agreed that the Purchaser may from
time to time proceed against the Escrow Fund in the event that the Sellers shall
owe any amounts to the Purchaser pursuant to Article VII of the Purchase
Agreement; and

WHEREAS, Escrow Agent is willing to establish the Escrow Account on the terms
and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

1.        Appointment of Escrow Agent. The Purchaser and the Representative
hereby appoint Hughes Hubbard & Reed LLP as escrow agent under this Agreement,
and the Escrow Agent hereby accepts such appointment.

2.            Deposit of the Escrow Fund. Concurrently herewith, the Purchaser
is causing the Escrow Deposit to be delivered to the Escrow Agent in accordance
with the wire transfer instructions attached as Exhibit A hereto (as the same
may be reduced by payment to the Purchaser or the Representative in accordance
with the terms of this Agreement, the “Escrow Fund”), to be held and disposed of
by the Escrow Agent in accordance with this Agreement.

 

3.

Investment of Funds.

(a)          The Escrow Agent shall deposit the monies in the Escrow Fund in an
account with Citibank N.A. (or another bank or trust company having a capital
and surplus of at least $50,000,000). Such monies shall be invested in: (i)
securities issued or directly and fully



guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than 30 days from the date
of acquisition; (ii) certificates of deposit and Eurodollar time deposits with
maturities of 30 days or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding 30 days and overnight bank deposits, in each case
with any domestic commercial bank having capital and surplus in excess of
$50,000,000 and a Keefe Bank Watch Rating of AB or better; (iii) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (i) and (ii) above entered into with any
financial institution meeting the qualifications specified in clause (ii) above;
(iv) commercial paper having the highest rating obtainable from Moody’s
Investors Service, Inc. or Standard & Poor’s, a division of The McGraw Hill
Companies, and in each case maturing within six months after the date of
acquisition; and (v) money market funds substantially all the assets of which
consist of cash and securities and other obligations of the types described in
the preceding clauses (i) through (iv).

(b)          All earnings on the Escrow Fund shall become part of the Escrow
Fund and held by the Escrow Agent pursuant to the terms ands conditions of this
Agreement.

(c)          Contemporaneously with the execution and delivery of this
Agreement, the Purchaser and the Representative are each delivering a Form W-9
to the Escrow Agent.

 

4.

Disposition of Escrow Fund.

 

4.1

Disposition of Escrow Fund to the Purchaser.

(a)          If the Purchaser shall assert a claim against the Sellers for any
Losses for which the Sellers may be responsible to any Purchaser Indemnified
Person pursuant to Article VII of the Purchase Agreement (a “Claim”), the
Purchaser shall give written notice of such Claim (a “Claim Notice”) to the
Representative and the Escrow Agent. Each Claim Notice shall: (i) indicate that
a Claim is being asserted; (ii) indicate in reasonable detail the amount of all
Losses based upon, arising out of, asserted against, resulting from, imposed on,
or otherwise in respect of such Claim (the “Claim Amount”); (iii) indicate the
portion of the Escrow Fund payable to the Purchaser in connection with such
Claim; and (iv) include a certification by the Purchaser that such Claim Notice
has been delivered to the Representative and the Escrow Agent.

(b)          The provisions of Section 5 shall apply if, within three business
days (as defined below) following receipt by the Escrow Agent of a Claim Notice
(the “Claim Dispute Period”), the Escrow Agent receives from the Representative
a written notice objecting to the payment of the portion of the Escrow Fund set
forth in the Claim Notice (a “Claim Objection Notice”). A Claim Objection Notice
shall: (i) indicate the Representative’s estimate of the portion, if any, of the
Escrow Fund payable to the Purchaser in connection with such Claim Notice; and
(ii) include a certification by the Representative that it has been delivered to
the Purchaser and the Escrow Agent. If the Escrow Agent shall receive a Claim
Objection Notice prior to the expiration of the Claim Dispute Period to which
such Claim Notice relates, the Escrow Agent shall nevertheless distribute to the
Purchaser the portion, if any, of the Escrow Fund payable to the Purchaser, as
set forth in clause (i) of the prior sentence. If the Escrow Agent shall not
receive a Claim Objection Notice prior to the expiration of the Claim Dispute
Period to

 

-2-



which such Claim Notice relates, the Escrow Agent shall distribute to the
Purchaser the portion of the Escrow Fund payable to the Purchaser as set forth
in the Claim Notice. As used in this Agreement, “business day” means any day
except Saturday, Sunday or any other day on which commercial banks in New York,
New York are authorized or required by law to remain closed.

 

4.2

Disposition of Escrow Fund to the Representative.

(a)          At any time after the 12-month anniversary of the date of this
Agreement, to the extent that there are no outstanding Claims, the
Representative may give a written notice (a “Payment Notice”) to the Purchaser
and the Escrow Agent requesting to be paid all amounts remaining in the Escrow
Fund at the time of such notice, together all interest earned by the Escrow Fund
through and including the date of such payment. Each Payment Notice shall: (i)
indicate the amount of the Escrow Fund payable to the Representative pursuant to
such Payment Notice; and (ii) include a certification by the Representative that
such Payment Notice has been delivered to the Purchaser and the Escrow Agent.

(b)          The provisions of Section 5 shall apply if, within three business
days following receipt by the Escrow Agent of a Payment Notice (the “Payment
Dispute Period”), the Escrow Agent receives from the Purchaser a written notice
objecting to the payment of the portion of the Escrow Fund set forth in the
Payment Notice (a “Payment Objection Notice”). A Payment Objection Notice shall:
(i) indicate the Purchaser’s estimate of the portion, if any, of the Escrow Fund
payable to the Representative in connection with such Payment Notice; and (ii)
include a certification by the Purchaser that it has been delivered to the
Representative and the Escrow Agent. If the Escrow Agent shall receive a Payment
Objection Notice prior to the expiration of the Payment Dispute Period to which
such Payment Notice relates, the Escrow Agent shall nevertheless distribute to
the Representative the portion, if any, of the Escrow Fund payable to the
Representative, as set forth in clause (i) of the prior sentence. If the Escrow
Agent shall not receive a Payment Objection Notice prior to the expiration of
the Payment Dispute Period to which such Payment Objection Notice relates, the
Escrow Agent shall distribute to the Representative the portion of the Escrow
Fund payable to the Representative as set forth in the Payment Notice (including
any earnings thereon).

4.3          Method of Dispositions to the Purchaser or the Representative. Any
disposition of the Escrow Fund to the Purchaser or the Representative pursuant
to this Agreement shall be made by check payable in immediately available funds
or by wire transfer to such account as may be designated in writing from time to
time by the recipient to the Escrow Agent.

5.            Disposition of the Escrow Fund by Agreement of the Parties;
Conflicting Demands. The Escrow Agent may dispose of all or a portion of any of
the Escrow Fund in accordance with a written instruction signed by the Purchaser
and the Representative, whether such disposition is pursuant to the terms of the
Purchase Agreement or otherwise. If conflicting or adverse claims or demands are
made or notices served upon the Escrow Agent with respect to any of the escrows
provided for herein, then the Escrow Agent may refrain from complying with any
such claim or demand so long as such disagreement shall continue. In so doing,
the Escrow Agent shall not be or become liable for damages, losses, costs,
expenses or interest to any person (as defined below) for its failure to comply
with such conflicting or adverse demands. The

 

-3-



Escrow Agent may continue to so refrain and refuse to act until it shall have
received certification satisfactory to it that such conflicting or adverse
claims or demands shall have been finally determined by a court of competent
jurisdiction that is not subject to further appeal or other appellate review, or
shall have been settled by agreement of the parties to such controversy, in
which case the Escrow Agent shall be notified thereof in a written notice signed
by all such parties. The Escrow Agent may seek the advice of legal counsel in
any dispute or question as to the construction of any of the provisions of this
Agreement or its duties hereunder, and it shall incur no liability and shall be
fully protected in respect of any action taken, omitted or suffered by it in
good faith in accordance with the opinion of such counsel. The Escrow Agent may
also elect to commence an interpleader or other action for declaratory judgment
for the purpose of having the respective rights of the claimants adjudicated,
and may deposit with the court all funds held hereunder pursuant to this
Agreement; and if it so commences and deposits, the Escrow Agent shall be
relieved and discharged from any further duties and obligations under this
Agreement. As used in this Agreement, “person” means an individual, corporation,
partnership, joint venture, association, trust, limited liability company,
unincorporated organization or other entity (including, without limitation, any
governmental entity).

6.            Consent to Jurisdiction, Etc. The Purchaser and the Representative
hereby consent to the exclusive personal jurisdiction over them by the Supreme
Court of the State of New York, County of New York, and the United States
District Court for the Southern District of New York and acknowledge that either
of such courts is the proper and exclusive venue for any dispute with the Escrow
Agent. The Purchaser and the Representative each hereby waive personal service
of any summons, complaint or other process that may be delivered by any of the
means permitted for notices under Section 13.2. In any action or proceeding
involving the Escrow Agent in any jurisdiction, the Purchaser and the
Representative each waive trial by jury in any such jurisdiction.

7.            Expenses of the Escrow Agent. The Purchaser and the Representative
shall each pay one-half of any and all reasonable out-of-pocket costs and
expenses incurred by the Escrow Agent in connection with the performances of its
services hereunder, including, without limitation, the administration and
investment of the Escrow Fund and the enforcement of this Agreement, including,
without limitation, the reasonable disbursements and expenses of the Escrow
Agent, provided that the Escrow Agent will not incur any such out-of-pocket
expense in excess of $2,500 without the written consent of the Purchaser and the
Representative.

8.            Reliance on Documents and Experts. The Escrow Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, statement,
paper, document, writing or other communication (which to the extent permitted
hereunder may be by telegram, cable, telex, telecopier, or telephone) reasonably
believed by it to be genuine and to have been signed, sent or made by the proper
person or persons, and upon opinions and advice of legal counsel (including
itself or counsel for any party hereto), independent public accountants and
other experts selected by the Escrow Agent.

9.            Status of the Escrow Agent, Etc. The Escrow Agent is acting under
this Agreement as a stakeholder only and shall be considered an independent
contractor with respect to the Purchaser and the Representative hereunder. No
term or provision of this Agreement is intended to create, nor shall any such
term or provision be deemed to have created, any principal-

 

-4-



agent, trust, joint venture, partnership, debtor-creditor or attorney-client
relationship between or among the Escrow Agent and the Purchaser, on the one
hand, or the Representative, on the other hand. This Agreement shall not be
deemed to prohibit or in any way restrict the Escrow Agent’s representation (in
its capacity as legal counsel) of the Purchaser or the Company or any of their
respective affiliates, any of whom may be advised and/or represented by the
Escrow Agent on any and all matters pertaining to this Agreement, the Purchase
Agreement, the Escrow Fund or the Contemplated Transactions. The Escrow Agent’s
duties and obligations hereunder are limited to those expressly set forth in
this Agreement. The Escrow Agent may exercise or otherwise enforce any of its
rights, powers, privileges, remedies and interests under this Agreement and
applicable law or perform any of its duties under this Agreement by or through
its partners, employees, attorneys, agents or designees. To the extent that the
Purchaser and/or the Company may be represented by the Escrow Agent in
connection with the transactions contemplated by the Purchase Agreement, the
Purchaser and the Representative each hereby (i) waives any conflict of interest
that may exist or occur as a result of such representation and consents to the
continued representation of the Purchaser and/or the Purchaser or their
affiliates by the Escrow Agent in connection with any action, suit or other
proceeding relating to or arising out of this Agreement, the Purchase Agreement
or the transactions contemplated hereby or thereby and (ii) acknowledges that
neither the Purchaser, nor the Company nor any of their affiliates has waived
any attorney-client privilege by virtue of the appointment of the Escrow Agent
hereunder or the performance by the Escrow Agent of its obligations under this
Agreement.

10.          Exculpation. The Escrow Agent and its designees, and their
respective directors, officers, partners, employees, attorneys and agents, shall
not incur any liability whatsoever for the investment or disposition of Escrow
Fund or the taking of any other action or omission to act with respect to this
Agreement, for compliance with any applicable law or regulation or any
attachment, order or other directive of any court or other authority
(irrespective of any conflicting term or provision of the Purchase Agreement),
or for any mistake or error in judgment of the Escrow Agent or any act or
omission of any other person engaged by the Escrow Agent in connection with this
Agreement (other than for the Escrow Agent’s or such other person’s mistakes,
errors in judgment, acts or omissions which have been determined in a final and
non-applicable ruling by a court of competent jurisdiction to constitute gross
negligence or willful misconduct).

11.          Indemnification. The Escrow Agent and its designees, and their
respective directors, officers, partners, employees, attorneys and agents, shall
be indemnified, reimbursed, held harmless and, at the request of the Escrow
Agent, defended, by the Purchaser and the Representative from and against any
and all claims, liabilities, losses and expenses (including, without limitation,
the disbursements, expenses and reasonable fees of their respective attorneys)
that may be imposed upon, incurred by, or asserted against any of them, arising
out of or related directly or indirectly to this Agreement or the Escrow Fund,
except such as are occasioned by the indemnified person’s own acts and omissions
amounting to gross negligence or willful misconduct.

12.          Resignation of Escrow Agent; Appointment of Successor Escrow Agent.
The Escrow Agent may, at any time, at its option, elect to resign its duties as
Escrow Agent under this Agreement by providing written notice thereof to the
Purchaser and the Representative. In such event, the Escrow Agent shall transfer
the Escrow Fund to a successor

 

-5-



independent escrow agent to be appointed by (a) the Purchaser and the
Representative within 30 days following the receipt of notice of resignation
from the Escrow Agent, or (b) the Escrow Agent, if the Purchaser and the
Representative shall have not agreed on a successor escrow agent within the
aforesaid 30-day period, as designated by the Escrow Agent in each case upon
such appointment and delivery of the Escrow Fund to the successor Escrow Agent,
the Escrow Agent shall be released of and from all liability under this
Agreement; provided, however, that the obligations of the Purchaser and the
Representative to pay expenses and to reimburse, exculpate, indemnify, hold
harmless and/or defend the Escrow Agent pursuant to Sections 7, 10 and 11 shall
continue in full force and effect with respect to any Escrow Agent resigning
pursuant to this Section 12.

 

13.

Miscellaneous.

13.1       Fees and Expenses. The Purchaser and the Representative shall each be
responsible for their own fees and expenses (including, without limitation, the
fees and expenses of their accountants and counsel) in connection with the
entering into of this Agreement and the performance by them of their obligations
hereunder, except that: (i) in the event that, following delivery by the
Representative of a Claim Objection Notice to the Purchaser and the Escrow
Agent, the portion of the Escrow Fund actually paid to the Purchaser pursuant to
the Claim Notice to which such Claim Objection Notice relates is closer to the
amount set forth the Claim Notice pursuant to Section 4.1(a)(iii) than the
amount set forth in the Claim Objection Notice pursuant to Section 4.1(b)(i),
then the Representative shall pay all fees and expenses incurred by the
Purchaser in connection with the defense of such Claim Notice; and (ii) in the
event that, following delivery by the Representative of a Claim Objection Notice
to the Purchaser and the Escrow Agent, the portion of the Escrow Fund actually
paid to the Purchaser pursuant to the Claim Notice to which such Claim Objection
Notice relates is closer to the amount set forth in the Claim Objection Notice
pursuant to Section 4.1(b)(i) than the amount set forth in the Claim Notice
pursuant to Section 4.1(a)(iii), then the Purchaser shall pay all fees and
expenses incurred by the Representative in connection with the defense of such
Claim Objection Notice.

13.2       Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally or sent by telecopier or overnight courier (providing proof
of delivery) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

if to the Purchaser, to:

 

Mirabella Holdings, LLC

c/o Richland, Gordon & Company

9330 Sears Tower

233 South Wacker Drive

Chicago, Illinois 60606

Attention: Alan D. Gordon

Telecopy No.: (312) 382-1150



 

-6-



and a copy to:

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004

Attention: Michael Weinsier, Esq.

Telecopy No.: (212) 422-4726

 

 

if to the Representative, to:

 

Leonard W. Burningham, Esq.

455 East 500 South, #200

Salt Lake City, UT 84111

Telecopy No.: (801) 355-7126

 

if to the Escrow Agent, to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004

Attention: Michael Weinsier, Esq.

Telecopy No.: (212) 422-4726

13.3       Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The words “date hereof” shall
refer to the date of this Agreement. The term “or” is not exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if.” The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement or instrument defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement or instrument as from time to time amended, modified or
supplemented. References to a person are also to its or his permitted heirs,
successors and assigns.

13.4       Counterparts. This Agreement may be executed in one or more
counterparts (including telecopy), all of which shall be considered one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties.

13.5       Entire Agreement; No Third Party Beneficiaries. This Agreement and
the Purchase Agreement (a) constitute the entire agreement, and supersedes all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this

 

-7-



Agreement and the Purchase Agreement, and (b) are not intended to confer upon
any person other than the parties hereto (and their respective successors and
assigns) any rights or remedies.

13.6       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

13.7       Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part (except by
operation of law), by any of the parties hereto without the prior written
consent of the other parties hereto, except that the Purchaser may assign, in
its sole discretion, any of or all its rights, interests and obligations under
this Agreement to any purchaser or transferee of any of the Seller Shares or any
Affiliate of the Purchaser, but no such assignment shall relieve the Purchaser
of any of its obligations hereunder. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by,
the parties hereto and their respective successors and assigns.

13.8       Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or other proceeding directly or indirectly arising
out of, under or in connection with this Agreement. Each party hereto (a)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such party would not, in the event of
any action, suit or proceeding, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement, by, among other things, the mutual waiver and
certifications in this Section 13.8.

13.9       Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

13.10     Amendments; Waivers. Any provision of this Agreement may be amended or
waived, but only if such amendment or waiver is in writing and is signed, in the
case of an amendment, by each party to this Agreement or, in the case of a
waiver, by each party against whom the waiver is to be effective.

 

[The next page is the signature page]

-8-



IN WITNESS WHEREOF, this Escrow Agreement has been signed by or on behalf of
each of the parties as of the day first above written.

 

MIRABELLA HOLDINGS, LLC

 

 

By:

Alan D. Gordon GS Trust

 

 

its member

 

 

 

 

By:

/s/ Alan D. Gordon

 

 

Name: Alan D. Gordon

 

 

Title: Trustee

 

 

 

 

 

/s/ Leonard W. Burningham

 

LEONARD W. BURNINGHAM, as the

 

Sellers’ Representative

 

 

HUGHES HUBBARD & REED LLP

as Escrow Agent

 

 

By:

/s/ Michael Weinsier

 

 

Name: Michael Weinsier

 

 

Title: Partner

 

 

S-1

 

 